Case: 15-14479   Date Filed: 05/05/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14479
                         Non-Argument Calendar
                       ________________________

                        Agency No. A205-369-480



DORIN IVANOVICH BIRSA,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                               (May 5, 2016)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
                Case: 15-14479        Date Filed: 05/05/2016       Page: 2 of 5


       Dorin Ivanovich Birsa, a native and citizen of Moldova, seeks review of the

Board of Immigration Appeals’ final order affirming the Immigration Judge’s

denial of his application for asylum and withholding of removal. 1 Birsa contends

that he was persecuted on account of his political beliefs when he was attacked at a

political demonstration in April 2009, received threatening phone calls, and was

fraudulently convicted of several offenses. He also argues that if he returns to

Moldova he will face future persecution because of those convictions.

       We review the BIA’s factual determination that an alien is ineligible for

asylum under the substantial evidence test. Najjar v. Ashcroft, 257 F.3d 1262,

1283 (11th Cir. 2001). 2 We view the evidence “in the light most favorable to the

agency’s decision” and must affirm if “it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Ruiz v. U.S. Att’y

Gen., 440 F.3d 1247, 1254–55 (11th Cir. 2006) (quotation marks omitted). A

“finding of fact will be reversed only when the record compels a reversal; the mere

fact that the record may support a contrary conclusion is not enough to justify a

reversal of the administrative findings.” Id. (quotation marks omitted).



       1
         He also challenges the denial of CAT relief, but because he did not raise that claim
before the BIA, we have no jurisdiction to consider it. See Amaya-Artunduaga v. U.S. Att’y
Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). As a result, that part of his petition is DISMISSED.
       2
         “We review only the [BIA’s] decision, except to the extent that it expressly adopts the
IJ’s opinion.” Najjar, 257 F.3d at 1284. The BIA agreed with the IJ’s findings, so we review
both decisions. Id.

                                                2
              Case: 15-14479     Date Filed: 05/05/2016    Page: 3 of 5


      To establish that he is eligible for asylum, Birsa must, “with specific and

credible evidence,” show “(1) past persecution on account of a statutorily protected

ground or (2) a well-founded fear of future persecution on account of a protected

ground.” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1199 (11th Cir. 2009)

(quotation marks omitted). An alien’s political opinion is a protected ground. Id.

“[P]ersecution is an extreme concept, requiring more than a few isolated incidents

of verbal harassment or intimidation.” Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1231 (11th Cir. 2005) (quotation marks omitted).

      Substantial evidence supports the finding that Birsa did not suffer past

persecution on account of his political opinion. Birsa, who supports Moldova’s

liberal party, testified that he was at a demonstration against the communist party

when four or five people kicked and punched him, which resulted in some injuries

and scarring. He also received several telephone calls after that incident informing

him that he would go to prison if he continued his political activities. As the IJ and

BIA found, neither the attack nor the telephone calls amounted to persecution. See

Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1171, 1174 (11th Cir. 2008) (holding

that a beating resulting in scratches and bruising, along with an arrest and 36-hour

detention, was not persecution); Sepulveda, 401 F.3d at 1229, 1231 (holding that

telephone calls involving death threats and orders to stop political activity did not

amount to persecution). Birsa argues that the beating and telephone calls together


                                           3
                Case: 15-14479   Date Filed: 05/05/2016   Page: 4 of 5


amount to persecution, but the facts do not compel that conclusion. Cf. Ruiz v.

Gonzales, 479 F.3d 762, 763, 766 (11th Cir. 2007) (holding that the “cumulative

effect” of two beatings, death threats, and an 18-day kidnapping amounted to

persecution).

      He argues that he also suffered persecution because after he left Moldova in

2012 he was fraudulently convicted of hooliganism, disturbing the peace, and

destruction of property. Even if his convictions were fraudulent, however,

substantial evidence supports the finding that they were not based on his political

opinion. He was not convicted until 2013, four years after the communist party he

opposed lost power. He testified that he was prosecuted merely because he was in

“the wrong place at the wrong time,” and that if the liberal party government had

not prosecuted him, it would have found a “different person that would be held as

the scapegoat.” As the IJ and BIA pointed out, being prosecuted as a scapegoat

does not mean that he was being prosecuted for his political opinion. Birsa’s

arguments to the contrary ask us to reweigh the evidence, which we cannot do.

See Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004).

      Birsa also contends that he will suffer persecution if he returns to Moldova

because the authorities will detain him based on the allegedly fraudulent

convictions. To show a “well-founded fear” of future persecution, he must

“establish a causal connection between [his] political opinion and the feared


                                          4
                Case: 15-14479       Date Filed: 05/05/2016       Page: 5 of 5


persecution, presenting specific, detailed facts showing a good reason to fear that

he . . . will be singled out for persecution on account of such an opinion.”

Sepulveda, 401 F.3d at 1231 (emphasis omitted) (quotation marks omitted). He

cannot meet that standard because substantial evidence supports the finding that his

convictions were not based on his political beliefs. Even if he is detained when he

returns to Moldova he has not shown that it would be because of his political

beliefs. Because substantial evidence supports the findings that Birsa failed to

show past persecution or a well-founded fear of future persecution, he has not

established eligibility for asylum. 3

       PETITION DISMISSED IN PART AND DENIED IN PART.




       3
        Because Birsa has not shown that he is eligible for asylum, he cannot qualify for
withholding of removal. See Sepulveda, 401 F.3d at 1232–33.

                                               5